NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LIHONG WANG,                                    No.    16-70435

                Petitioner,                     Agency No. A099-912-071

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 12, 2018
                           San Francisco, California

Before: TASHIMA and MURGUIA, Circuit Judges, and CHATIGNY,** District
Judge.

      Lihong Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ denial of her application for asylum, withholding

of removal, and protection under the Convention Against Torture. Wang asserts



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Robert N. Chatigny, United States District Judge for
the District of Connecticut, sitting by designation.
she was persecuted under China’s family planning policies.

      Wang first challenges the Immigration Judge’s adverse credibility

determination, which the Board affirmed. We review an adverse credibility

determination for substantial evidence. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50

(9th Cir. 1999). The Board based its affirmance on a series of inconsistencies

between Wang’s testimony and the documentary evidence submitted in support of

her petition. The IJ gave Wang the opportunity to explain each of the

inconsistencies and the opportunity to submit corroborating documentation. The IJ

and the Board determined her explanations were not convincing, and Wang failed

to submit evidence that would tend to corroborate her testimony. In light of the

deference owed to the agency’s determination and the multiple opportunities

provided to cure the identified inconsistencies, we cannot say the record compels a

contrary result. See id. at 1150; see also Wang v. Sessions, 861 F.3d 1003, 1007

(9th Cir. 2017). We therefore affirm the Board’s adverse credibility determination.

      Wang next challenges the Board’s denial of asylum and withholding of

removal. Because we agree with the Board’s conclusion that Wang’s testimony

was not credible, the question of whether Wang established her eligibility for

asylum, assuming the credibility of her testimony, is hypothetical and we need not

answer it. The Board, however, did not consider Wang’s eligibility for asylum or

withholding of removal based on the evidence before it, excluding Wang’s own


                                         2
testimony. Instead, it only considered Wang’s claims “assuming [her] credibility.”

      We therefore grant the petition and remand to allow the Board to reconsider

Wang’s asylum and withholding of removal claims. On remand, the Board should

consider whether evidence in the record, aside from Wang’s testimony, is

sufficient to establish her eligibility for asylum and withholding of removal. See

Al-Harbi v. INS, 242 F.3d 882, 890-94 (9th Cir. 2001).

      Finally, we affirm the Board’s denial of relief under the Convention Against

Torture, which it correctly based on the entirety of the record. See Kamalthas v.

INS, 251 F.3d 1279, 1282-83 (9th Cir. 2001).

      PETITION FOR REVIEW DENIED IN PART AND GRANTED IN

PART; REMANDED. Each party shall bear their own costs on appeal.




                                          3